09/23/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0102



                                    No. DA 20-0102

BRIAN D. SMITH,

                Petitioner and Appellant,

         v.

STATE OF MONTANA,

                Respondent and Appellee.

                                        ORDER

         Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED Appellee is granted an extension of time to and

including December 1, 2020, within which to prepare, serve, and file its response

brief.




BF                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                          September 23 2020